Title: To George Washington from William Heath, 19 October 1780
From: Heath, William
To: Washington, George


                  
                     Dear General
                     West point Octr 19 1780
                  
                  The inclosed request from the Gentlemen of the Hospital, and the
                     paper respecting Colo. Campbell who is now here, (and I am told was in Canada
                     with General Montgomery) were put into my hand by Major General Greene. I
                     request your Excellency’s opinion and direction respecting them.
                  Two Dragoons of Sheldon’s Regiment were lately sentenced to be
                     executed—the Sentence has been put in execution in one of them, the officers of
                     the Regiment solicit a pardon for the other. Shall I grant it?
                  Since I began writing I was honored with yours of the 18th. I
                     have been looking round the works and find much out of order. I shall endeavor
                     to put things in order as fast as possible, but find difficulties and
                     embarrassments in every department—hope we Shall be able to surmount them. I
                     request your Excellency’s answer as soon as may be agreable. I have the honor
                     to be, with the greatest respect, Your Excellency’s Most obedt Servt
                  
                     W. Heath
                  
                  
                     P.S. The Deputy Judge advocate informs me that the Sentence
                        of a General Court Martial on two Culprits were before General Arnold and
                        not published. he apprehends the procedings are among Genl Arnolds papers.
                        One of the prisoners has since escaped—the other is in the provost. the
                        Sentences were capital.
                  
                  
                     W.H.
                  
                Enclosure
                                    
                     
                        Dear Genl
                         Octob. 16 1780
                        
                     
                     I am happy to make Application to you in behalf of the Hospl
                        Officers at this Post, being conscious, that as far as lies in your power,
                        you are disposed to favor them.
                     Exclusive of the Want of Pay they are in the greatest Want
                        imaginable, (as Gentlemen) of Cloathing, what renders their Situation in
                        particular more uneasy is, that they cannot enjoy any Advantage from the
                        Resolve of Congress preceeded by a Recommendation to the
                        different States to supply the officers annexed to them with Cloathing, to
                        be deducted from their Quota &c. They are all from Virginia
                        Pennsylva New England &c. & cannot from the Want of Cash to
                        discharge their Expences claim of the States to which
                        they belong the Indulgence in Cloathing granted.
                     We should consequently, esteem it a particular Indulgence if
                        you could grant a Warrant, or an Order on the Clothier at Newburgh for such
                        a Proportion of a years Allowance, or it may be in his Power to grant; my
                        present situation prevents my having paid my Respects to you as yet but as
                        soon as I can it will be esteemed the gratest Pleasure that can be enjoyd by
                        my Dr Genl Sir who is with perfect Respect Your Most Obt.
                     
                        Chas McKnight
                     
                  
                  
               